Matter of Pilot Travel Ctrs., LLC v Town Bd. of Town of Bath (2018 NY Slip Op 05083)





Matter of Pilot Travel Ctrs., LLC v Town Bd. of Town of Bath


2018 NY Slip Op 05083


Decided on July 6, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


544 CA 17-02132

[*1]IN THE MATTER OF PILOT TRAVEL CENTERS, LLC, PETITIONER-APPELLANT,
vTOWN BOARD OF TOWN OF BATH AND TOWN OF BATH, RESPONDENTS-RESPONDENTS. (APPEAL NO. 2.) 


HODGSON RUSS LLP, BUFFALO (JOEL J. TERRAGNOLI OF COUNSEL), FOR PETITIONER-APPELLANT. 
JEFFREY E. SQUIRES, BATH, FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment (denominated order) of the Supreme Court, Steuben County (Joseph W. Latham, A.J.), entered October 2, 2017 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Pilot Travel Centers, LLC v Town Bd. of Town of Bath ([appeal No. 1] — AD3d — [July 6, 2018] [4th Dept 2018]).
Entered: July 6, 2018
Mark W. Bennett
Clerk of the Court